United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                             December 21, 2005
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                          _____________________                  Clerk
                              No. 04-11205
                          ____________________

                               JIM MARLOW,

                                          Plaintiff-Appellant,

                                    v.

        JO ANNE BARNHART, Commissioner of Social Security
                         Administration,

                                          Defendant-Appellee.

                           __________________

         On Appeal from the United States District Court
                For the Northern District of Texas
                            (03-CV-81)

                           __________________

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:1

      Jim Marlow appeals the district court's affirmance of the

Commissioner's    order   denying   Marlow’s   application    for    social

security disability insurance benefits. Marlow argues that (1)

the ALJ should have considered the treating physician's opinion

under the six factors set forth in Newton v. Apfel, 209 F.3d 448,
  1
    Pursuant to 5TH CIR. R. 47.5, the court has determined that
  this opinion should not be published and is not precedent
  except under the limited circumstances set forth in 5TH CIR.
  R. 47.5.4.


                                    1
453   (5th    Cir.   2000),     and     should       have    requested    supplemental

information from the treating physician; (2) the ALJ did not give

proper    consideration         to    the     side      effects    of    Marlow's       pain

medication; and (3) the finding of the administrative law judge

("ALJ") that Marlow retained the residual functional capacity

(“RFC”)      to   perform   a    full       range    of     sedentary    work    was    not

supported by substantial evidence; (4) the finding of the ALJ

that Marlow’s mental impairment was not severe was not supported

by substantial evidence.

      This Court's review of the Commissioner's final decision to

deny benefits under the Social Security Act, per 42 U.S.C. §

405(g), is limited to two inquiries:                        (1) whether the proper

legal standards were used in evaluating the evidence and (2)

whether the decision is supported by substantial evidence in the

record.       Brown v. Apfel, 192 F.3d 492, 496 (5th Cir. 1999)

(citation omitted).

      Marlow      argues    that        the       ALJ     failed    to    give      proper

consideration to the opinion of one of his treating physicians,

Michael Auringer. The ALJ gave a detailed account of Marlow’s

medical history, including treatment by Auringer. The ALJ was not

required to give a more detailed analysis under Newton, because

medical      evidence   from         seven    other       physicians,     as     well    as



                                              2
Auringer’s      own       records,      controverted               Auringer’s          conclusory

opinion. See Shave v. Apfel, 238 F.3d 592, 595 (5th Cir. 2001);

Newton, 209 F.3d at 453. Marlow has not demonstrated that the ALJ

was    required      to     request      supplemental              information         from     the

treating     physician,          because        he        has     not     demonstrated         that

supplementation        would     have    led         to    a     different      decision.       See

Newton, 209 F.3d at 458 (holding that reversal appropriate only

if applicant shows prejudice).

       Marlow     contends       that      the       ALJ         failed    to      give   proper

consideration to the side effects of Williams's treatment.                                       As

reflected in the decision denying benefits, the ALJ considered

Marlow’s    testimony        regarding      the           side    effects       but    found    his

subjective complaints to be credible only to the extent reflected

in the residual functional capacity. See Crowley v. Apfel, 197
F.3d 194,     199      (5th    Cir.      1999).                The     ALJ's       credibility

determination is accorded great deference. Harrell v. Bowen, 862
F.2d 471, 480 (5th Cir. 1988). Marlow has failed to produce

objective medical evidence to support his subjective complaints

regarding      the   side    effects       of       his     treatment.       See      Anthony    v.

Sullivan, 954 F.2d 289, 296 (5th Cir.1992); Selders v. Sullivan,

914 F.2d 614, 618 (5th Cir.1990).




                                                3
       Marlow argues that the ALJ’s findings that he was able to

engage in a full range of sedentary work activity his and that

his    mental   impairment     was   not    severe    were    not    supported   by

substantial     evidence.        Marlow       ignores,     however,      the   ALJ’s

exhaustive examination of his medical record, including evidence

from    eight      different     treating       or    consulting         physicians.

Additionally, although Marlow argues that the ALJ ignored the

recommendation of the DDS physicians in the pre-hearing stages of

the proceeding, those physicians concluded that Marlow’s physical

limitations     were   not     severe   and    that   he     had    no   exertional

limitations, and that while his mental impairment was of marginal

severity, it did not interfere with Marlow’s ability to engage in

a wide range of basic work-related mental activities.                    The record

reveals that the ALJ’s decision to deny benefits was supported by

substantial evidence.          See Martinez v. Chater, 64 F.3d 172, 173

(5th Cir. 1995).

       AFFIRMED.




                                        4